Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 06/16/2021.
 	Claims 1-20 are pending in this application. This action is made Final.

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 07/23/2021, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 4, 5, 7-10, 13, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kandregula et al. (US Pat No. 9,218,610), in view of Smith et al. (US Pat No. 9,947,005).
As to claims 1, 10, 18, Kandregula teaches a memory reorganization and storage improvement method comprising:
	configuring (i.e. the on-device meter 132 may modify configuration settings of the mobile device 130 such as, for example, proxy settings, VPN settings, camera settings, etc. in order to enable access to the camera and/or images captured by the camera, enable communication of monitoring information to the monitoring entity 105, etc., col. 7, lines 23-41), by a processor of a database hardware controller, data capture settings of a database system resulting in configured data capture settings (i.e. Users typically use smartphones with QR reader and/or scanner applications to read and/or scan QR codes. The QR reader application uses a camera of the smartphone to take an image of the QR code, decode the QR code, and perform an action based on the decoded QR code, col. 3, lines 14-24);
	simultaneously retrieving from a plurality of remotely located data sources, by said processor in accordance with said configured data capture settings, data objects associated with a user (i.e. a QR code may comprise a link to a website where a user can navigate, col. 2, lines 21-40; the information presented by the QR code ... contact information, geolocation information, a telephone number ... a first user ...  a second user uses, col. 2, lines 21-40; trends related to how users interact with those QR codes, col. 2, line 58 to col. 3, line 13; demographic information with the use of such QR codes, col. 3, lines 25-52);
	storing, by said processor, said data objects within a database (i.e. methods, and/or apparatus described herein enable monitoring the reach and effectiveness of QR codes associated with different media (e.g. posters, billboards, magazines, etc.), enable reporting of demographics associated with the use of QR codes, enable identification of different sources of QR codes, and/or enable monitoring of trends associated with the use of QR code, col. 4, lines 15-21);
	defining by said processor, a software source providing said data objects (i.e. When different QR codes are used for the same and/or similar advertisements, different properties of the advertisement may be encoded into and/or identified by the QR code. For example, a QR code may identify a vendor (e.g., the New York Times, Wired Magazine, etc.), a source type (e.g., a magazine, a poster, a flyer, etc.), a location, a product, and/or combinations of the same, col. 4, lines 33-39);
	reorganizing with respect to said software source, by said processor, said data objects into a multi-dimensional software array deriving software application requirement with respect to specific combination of data of said data objects (i.e. Such a content provider and/or advertising entity 115 may wish to use QR codes displayed in various forms of advertising (e.g., online, newspapers, magazines, billboards, posters, product packaging, etc.), col. 6, lines 42-63);
	determining, by said processor in response to analyzing said data objects and results of said reorganizing, overlapping data elements of said data objects (i.e. the content provider and/or advertising entity 115 of the illustrated example operates and/or hosts a web server 120 that responds to requests for additional information associated with the QR codes. In some examples, the information returned in response to the request for additional information includes an instruction to inform the monitoring data collection site 110 of the usage of the QR code. In some examples, the web server is operated and/or hosted by a third party, col. 6, lines 42-63);
	generating, by said processor based on said overlapping data elements, collaboration data model software code (i.e. The content provider and/or advertising entity 115 may engage the monitoring entity 105 to collect and/or monitor information related to advertisements associated with the content provider and/or advertising entity 115. Such a content provider and/or advertising entity 115 may wish to use QR codes displayed in various forms of advertising (e.g., online, newspapers, magazines, billboards, posters, product packaging, etc.), col. 6, lines 42-63);
	receiving, by said processor from said user, a request for first data (i.e. The example process begins when the camera 205 of the mobile device 130 scans a QR code. (block 705). In response to the scanned QR code, the browser 215 transmits a request to the URL encoded by the scanned QR code via the network communicator 210. (block 710). In the illustrated example of FIG. 7, the URL identifies the resource hosted at the monitoring data collection site 110, col. 20, lines 27-48);
	mapping (i.e. such user identifying information is recorded to enable identification of the usage of QR codes, col. 20, lines 49-65), by said processor executing said collaboration data model software code, said request with said data object (i.e. The Internet request handler 320 receives the request from the mobile device 130 for the resource identified by the URL. (block 715). The Internet request handler 320 then identifies the scanned carrier-advertisement pair by inspecting the URL to which the request was directed. (block 720), col. 20, lines 49-65);
	generating, by said processor executing said collaboration data model software code, a clone data object (i.e. the data storer 330 stores a record of the requested carrier-advertisement pair in the data store 335, col. 20, lines 49-65) associated with said first data with respect to said overlapping data elements (i.e. such user identifying information is recorded to enable identification of the usage of QR codes. In the illustrated example, the data storer 330 records a timestamp in association with the record. (block 730). Timestamping (e.g., recording a date and/or a time that an event occurred) enables accurate identification and/or correlation of when a QR code was scanned, col. 20, lines 49-65);
detecting, by said processor, a collaboration mode associated with information 
sharing associated with information sharing between said database hardware controller and specified software applications (i.e. Record Timestamp; Identify redirect URL; Transmit redirect instruction redirecting mobile device to the redirect URL; Receive redirect instruction; Navigate to redirect URL, Step 730 to Step 750 in Fig. 7; The Internet request handler 320 then transmits a redirect instruction including the redirect URL to the mobile device 130, thereby instructing the mobile device 130 to request a resource located at the redirect URL. (block 740), col. 20, line 66 to col. 21, line 18); 
	temporarily sharing, by said processor in response to results of said detecting, said clone data object with additional hardware and software system via a caching structure (i.e. The browser 215 of the mobile device 130 then receives the redirect instruction from the Internet request handler 320. (block 745). Based on the received redirect instruction, the browser 215 navigates to and/or transmits a request to the redirect URL specified by the redirect instruction. The browser 215 then displays information received in response to the redirected request, col. 21, lines 19-25).
	Kandregula implicitly teaches the term “collaboration” (collaboration data model software code) as the content provider may engage the monitoring entity, col. 6, line 43-62.
	Kandregula does not clearly state this term.
	Smith teaches this term (i.e. The system may encode a session ID and generate a corresponding QR code 316 for display ... Any of the users may perform collaborative editing 324 to update the collaborative session and the session may end when the clients log out and the session is retired 326, col. 6, line 49 to col. 7, line 2).
	Smith further teaches:
mapping (i.e. The system 400 may access an application on a remote mobile device and identify at least one user information parameter responsive to a user action, or automatically in an effort to generate symbology and access the control system, col. 7, lines 3-17), by said processor executing said collaboration data model software code, said request with said data object (i.e. The system may encode a session ID and generate a corresponding QR code 316 for display ... Any of the users may perform collaborative editing 324 to update the collaborative session and the session may end when the clients log out and the session is retired 326, col. 6, line 49 to col. 7, line 2).
generating, by said processor executing said collaboration data model software code, a clone data object associated with said first data with respect to said overlapping data elements (i.e. The information included in the symbology code may be cross-referenced with pre-stored user information that is stored in the information databank 440, col. 7, lines 3-17);
detecting (i.e. The QR code 116 may be presented to the user to allow a login function, an information sharing function, or other communication function, col. 3, lines 41-50), by said processor, a collaboration mode associated with information sharing between said database hardware controller and specified software applications (i.e. As a result, the guest 304 may scan the QR code from an annotation client application 318 allowing the annotation client to join the session 320, col. 6, line 49 to col. 7, line 2);
temporarily sharing (i.e. Sharing hyperlinks, col. 3, line 61 to col. 4, line 3), by said processor in response to results of said detecting, said clone data object with additional hardware and software system via a caching structure (i.e. Any of the users may perform collaborative editing 324 to update the collaborative session and the session may end when the clients log out and the session is retired 326, col. 6, line 49 to col. 7, line 2).
It would have been obvious to one of ordinary skill of the art having the teaching of Kandregula, Smith before the effective filing date of the claimed invention to modify the system of Kandregula to include the limitations as taught by Smith. One of ordinary skill in the art would be motivated to make this combination in order to generate a one-time form or QR code including the encrypted user data in view of Smith (col. 4, lines 46-64), as doing so would give the added benefit of displaying the QR code to the user to allow a login function, an information sharing function, or other communication function  as taught by Smith (col. 3, lines 41-50).

	As to claims 4, 13, Smith teaches:
	generating, by said processor, transactional software code associated with said user and said clone data object (i.e. The user information may be stored in the symbology information databank 440  ... generating a symbology code image on the mobile device that includes the user specific information parameter and displaying the symbology code on a mobile device display, col. 7, lines 30-17); and
storing, by said processor within said database, said clone data object and said transactional software code (i.e. The information included in the symbology code may be cross-referenced with pre-stored user information that is stored in the information databank 440, col. 7, lines 3-17).

	As to claims 5, 14, Kandregula teaches:
	receiving, by said processor, a request for temporarily using said clone data object and said transactional software code (i.e. The example process begins when the camera 205 of the mobile device 130 scans a QR code. (block 705). In response to the scanned QR code, the browser 215 transmits a request to the URL encoded by the scanned QR code via the network communicator 210. (block 710). In the illustrated example of FIG. 7, the URL identifies the resource hosted at the monitoring data collection site 110, col. 20, lines 27-48); and
	transmitting, by said processor to a caching device in response to said request, said clone data object and said transactional software code (i.e. The browser 215 of the mobile device 130 then receives the redirect instruction from the Internet request handler 320. (block 745). Based on the received redirect instruction, the browser 215 navigates to and/or transmits a request to the redirect URL specified by the redirect instruction. The browser 215 then displays information received in response to the redirected request, col. 21, lines 19-25).

As to claims 7, 16, Kandregula teaches:
	generating, by said processor, self learning software for executing future processes associated with executing said memory reorganization and storage improvement method (i.e. the on-device meter 132 may modify configuration settings of the mobile device 130 such as, for example, proxy settings, VPN settings, camera settings, etc. in order to enable access to the camera and/or images captured by the camera, enable communication of monitoring information to the monitoring entity 105, etc., col. 7, lines 23-41).
As to claims 8, 17, Kandregula teaches:
	defining specified hardware and software sources for said retrieving said data objects. (i.e. Users typically use smartphones with QR reader and/or scanner applications to read and/or scan QR codes. The QR reader application uses a camera of the smartphone to take an image of the QR code, decode the QR code, and perform an action based on the decoded QR code, col. 3, lines 14-24).

As per claim 9, Kandregula teaches:
	providing at least one support service for at least one crating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said configuring, said retrieving, said storing, said determining, said generating said collaboration data model software code, said receiving, said mapping, and said generating said clone data object (i.e. the on-device meter 132 may modify configuration settings of the mobile device 130 such as, for example, proxy settings, VPN settings, camera settings, etc. in order to enable access to the camera and/or images captured by the camera, enable communication of monitoring information to the monitoring entity 105, etc., col. 7, lines 23-41).

Claims 2, 3, 6, 11, 12, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandregula et al. (US Pat No. 9,218,610), in view of Smith et al. (US Pat No. 9,947,005), as applied to claims above, and further in view of PANDIARAJAN et al. (US Pub No. 2015/0178721).
As to claims 2, 11, 19, Smith teaches:
	generating, by said processor, an encrypted two-dimensional bar code comprising an identification code and expiration date associated with said clone data object (i.e. the user data should be encrypted/hashed before forming the QR code. Data encryption standard (DES) is commonly used for this purpose, but other algorithms are available and may be used as well. There are several different common ways to encode information in either a QR code or traditional barcode, col. 4, lines 46-64);
	attaching, by said processor, said encrypted two-dimensional bar code to said clone data object (i.e. the user data should be encrypted/hashed before forming the QR code. Data encryption standard (DES) is commonly used for this purpose, but other algorithms are available and may be used as well. There are several different common ways to encode information in either a QR code or traditional barcode, col. 4, lines 46-64); and
	storing, by said processor within said database, said clone data object comprising said encrypted two-dimensional bar code (i.e. The information included in the symbology code may be cross-referenced with pre-stored user information that is stored in the information databank 440, col. 7, lines 3-17).
	Kandregula, Smith do not seem to specifically teach “expiration date”.
	PANDIARAJAN teaches this limitation (The encryption can include a time-based encryption, such that the encrypted information and/or the QR code are only valid for a limited period of time, [0020]; wherein the QR code is an encrypted QR code, Claim 17; the QR code becomes invalid following the expiration of the time window, [0060]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kandregula, Smith, PANDIARAJAN before the effective filing date of the claimed invention to modify the system of Kandregula, Smith to include the limitations as taught by PANDIARAJAN. One of ordinary skill in the art would be motivated to make this combination in order to obtain an encryption key having a time-limited validity from the application server or authentication server for generating the QR code in view of PANDIARAJAN ([0062]), as doing so would give the added benefit of ensuring that the encrypted information can only be decrypted during a pre-determined time window as taught by PANDIARAJAN ([0066]).

As to claims 3, 12, 20, PANDIARAJAN teaches:
	monitoring, by said processor via a plurality of sensors, said clone data object comprising said encrypted two-dimensional bar code (i.e. Time-sensitive encryption ensures that the encrypted information can only be decrypted during a pre-determined time window, such as a limited time window following the time of encryption, [0060]);
	determining, by said processor based on results of said monitoring, that said expiration date has elapsed (i.e. the time-sensitive encryption key may ensure that the QR code can only be decrypted and used during a predetermined amount of time (say a 2 minute time period) following the generation of the QR code, and that the QR code becomes invalid following the expiration of the time window, [0060]);
	deleting, by said processor based on said determining that said expiration date has elapsed, said clone data object comprising said encrypted two-dimensional bar code such that all elements of said clone data object comprising said encrypted two-dimensional bar code are removed from all software and hardware elements of said database and said database hardware controller (i.e. The user account block may be removed automatically after expiration of a pre-determined time-out period, [0042]).

As to claim 6, 15, Kandregula, Smith do not seem to specifically teach the method of claim 5, further comprising:
	deleting, by said processor based on an elapsed time period, said clone data object and said transactional software code such that all elements of said clone data object and said transactional software code are removed from all software and hardware elements of said database and said database hardware controller.
PANDIARAJAN teaches:
	deleting, by said processor based on an elapsed time period, said clone data object and said transactional software code such that all elements of said clone data object and said transactional software code are removed from all software and hardware elements of said database and said database hardware controller (i.e. The user account block may be removed automatically after expiration of a pre-determined time-out period, [0042]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kandregula, Simit, PANDIARAJAN before the effective filing date of the claimed invention to modify the system of Kandregula, Smith to include the limitations as taught by PANDIARAJAN. One of ordinary skill in the art would be motivated to make this combination in order to remove the user account block after expiration of a pre-determined time-out period in view of PANDIARAJAN ([0042]), as doing so would give the added benefit of securely transferring money and/or credits between two mobile device users as taught by PANDIARAJAN ([0053]).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MIRANDA LE/Primary Examiner, Art Unit 2153